Citation Nr: 1428892	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  09-31 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial, compensable evaluation for a lumbar spine disability prior to September 25, 2009.

2.  Entitlement to an initial evaluation in excess of 10 percent for a lumbar spine disability from September 25, 2009, through February 22, 2012.

3.  Entitlement to an initial evaluation in excess of 20 percent for a lumbar spine disability from February 23, 2012.

4.  Entitlement to an initial evaluation in excess of 10 percent for migraine headaches prior to February 23, 2012.

5.  Entitlement to an initial evaluation in excess of 30 percent for migraine headaches from February 23, 2012.




ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from June 2003 to November 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The Veteran's VA claims file has since been transferred to the RO in Waco, Texas.

Pursuant to the August 2009 formal appeal (VA Form 9), the Veteran was scheduled for a hearing before a Veterans Law Judge in April 2014.  The Veteran failed to report for his scheduled hearing.  The request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2013).


FINDINGS OF FACT

1.  Prior to September 25, 2009, the Veteran's lumbar spine disability was manifested by muscle spasm, though forward flexion of the lumbar spine was not less than 60 degrees.

2.  From September 25, 2009, through February 22, 2012, forward flexion of the lumbar spine was not less than 60 degrees.

3.  From February 23, 2012, flexion less than 30 degrees and/or ankylosis of the lumbar spine was not demonstrated.

4.  Prior to February 23, 2012, the evidence of record does not demonstrate prostrating headaches occurring once per month.

5.  From February 23, 2012, the evidence of record does not demonstrate very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1.  Prior to September 25, 2009, the criteria for a rating of 10 percent, but no higher, for a disability of the lumbar spine have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2013).

2.  From September 25, 2009, through February 22, 2012, the criteria for an evaluation in excess of 10 percent for a disability of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2013).

3.  From February 23, 2012, the criteria for an evaluation in excess of 20 percent for a disability of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2013).

4.  Prior to February 23, 2012, the criteria for an evaluation in excess of 10 percent for migraine headaches have not been met.  38 C.F.R. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.124a, Diagnostic Code 8100 (2013).

5.  From February 23, 2012, the criteria for an evaluation in excess of 30 percent for migraine headaches have not been met.  38 C.F.R. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.124a, Diagnostic Code 8100 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  
The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. 38 U.S.C.A. § 1155  (West 2002); 38 C.F.R. § 4.1  (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7  (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran. 38 C.F.R. § 4.3  (2013).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided. 38 C.F.R. § 4.14 (2013).

Lumbar Spine

Here, the Veteran has claimed that his service-connected lumbar strain is more severe than his current evaluations (in each of three staged ratings) would indicate.  Prior to September 25, 2009, his disability is non-compensably rated.  From that date through February 22, 2012, a 10 percent evaluation has been assigned.  From February 23, 2012, the Veteran is in receipt of a 20 percent disability rating.

When determining the severity of musculoskeletal disabilities, which are at least partly rated on the basis of range of motion, VA must also consider the extent the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated due to the extent of pain/painful motion, limited or excess movement, weakness, incoordination, and premature/excess fatigability, etc., particularly during times when symptoms "flare up," such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria.  See DeLuca v. Brown, 8 Vet. App. 202 (1995),  see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013).

The Veteran's disability has been rated under the provisions of Diagnostic Codes 5237-5320, which require application of a General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, as follows:

General Rating Formula for Diseases and Injuries of the Spine

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

Unfavorable ankylosis of the entire spine........,......100

Unfavorable ankylosis of the entire thoracolumbar 
spine  ........................................................50

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine........................................40

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.................................................................30


Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis........................................................20

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.............................................................10

Formula for Rating Intervertebral Disc Syndrome (IVDS)Based on Incapacitating Episodes

With incapacitating episodes having a total duration of at least six weeks during the past 12 months...............60

With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months...........................................................40

With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months...........................................................20

With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months...........................................................10

38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243 (2013).

Note (1), following the IVDS section notes that an "incapacitating episode" is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

Turning to the medical evidence of record, the Veteran was first afforded a VA examination in conjunction with his claim in June 2008.  At that time, he reported severe back spasms with a non-radiating dull ache.  There was no pain or radiculopathy on palpation.  Lordosis was normal.  Flexion was to 90 degrees, extension was to 30 degrees, bilateral lateral flexion was to 25 degrees, and bilateral lateral rotation was to 40 degrees (with pain).  After three tests, there was no loss of motion due to pain, weakness, fatigability, or incoordination.  Muscle strength was 5/5.  His gait was normal, and he was able to tandem walk.  Joints and muscles were symmetrical with no swelling or deformity.  Spinal curves were normal.  Range of motion was full without crepitus or tenderness (including against resistance).  He was diagnosed with lumbar strain.

A VA outpatient report from September 25, 2009, indicated that the Veteran reported with low back pain and spasms.

Most recently, the Veteran was afforded a VA examination in February 2012.  His diagnosis of lumbar strain was confirmed.  

Again, the Veteran reported back spasms.  Flexion was to 55 degrees with pain at 55 degrees, extension was to 20 degrees without pain, bilateral lateral flexion was to 20 degrees with pain at 20 degrees, and bilateral lateral rotation was to 30 degrees without pain.  Following repetitive testing, flexion was to 50 degrees, extension was to 20 degrees, bilateral lateral flexion was to 20 degrees, and bilateral lateral rotation was to 30 degrees.  There was no additional functional limitation following repetitive use.  Localized tenderness was observed, however guarding was not.  Muscle strength was 5.5 and sensory examination was normal.  X-rays were normal.  While range of motion was more limited than the prior examination, the Veteran was observed flexing to 90 degrees when sitting upright with good posture, leaning forward to get out of his chair, and when getting up from the examination table, which provides significant evidence against this claim.  

After a review of the evidence, lay and medical, the Board finds that the weight of the evidence is in favor of a 10 percent evaluation prior to September 25, 2009, as he has consistently reported muscle spasms.  As noted above, a 10 percent evaluation is warranted with spasm which does not result in abnormal gait or spinal contour.  

As the Veteran was granted an evaluation of 10 percent from September 2009 due to spasm, it is unclear to the Board as to why such a determination had not been made previously, or uniformly.  In any case, the Board finds that the Veteran's symptomatology prior to September 2009 at least mirrors the symptoms reported in September 2009.  

A higher evaluation of 10 percent is not warranted for this period, or for the period from September 25, 2012 through February 22, 2012, as the evidence failed to demonstrate forward flexion greater than 30 degrees but less than 60 degrees, or spasm/guarding which affected gait or spinal contour.  In this regard, it is important for the Veteran to understand that the problems he has cited at this time period are the basis for the current evaluation.  In order to warrant more, the certain standards must be met.  The objective medical evidence of record, rather than support the claim, provides evidence against this claim. 
	
From February 23, 2012, the date of the most recent VA examination, the criteria for an evaluation in excess of 20 percent have not been met.  In fact, it does not appear that the Veteran has met the criteria for his current evaluation of 20 percent at any time during the appellate period.  While his range of motion, when tested, was to 50 degrees following three repetitions, the examiner observed full range of motion on three separate occasions during the examination.  Instead of using this metric, however, the RO chose to increase the Veteran's disability rating, even though there was a 40 degree difference in range of motion during testing in which the Veteran knew he was being observed.  

Regardless, neither the Veteran's range of motion, nor any other objective indicator, revealed symptomatology which would warrant a 40 percent rating.  The Veteran did not report incapacitating episodes having a total duration of at least four weeks during the prior year.  Further, forward flexion was greater than 30 degrees, and no ankylosis, favorable or unfavorable, was found.  As such, a rating in excess of 20 percent from February 23, 2012, is not warranted at this time.  In this regard, it is once again important for the Veteran to fully understand that without taking into consideration his complaints, the current findings could not be justified, let alone a higher rating, as the objective medical evidence provides evidence against this claim.  

Migraine Headaches

In this case, the Veteran's migraine headaches are rated pursuant to Diagnostic Code 8100.  Prior to February 23, 2012, the Veteran's headaches have been assigned a rating of 10 percent, and a rating of 30 percent has been assigned thereafter.  Under this provision, migraine headaches with characteristic prostrating attacks averaging one in two months over the last several months, warrant a 10 percent rating.  Migraine headaches with characteristic prostrating attacks occurring on average once a month over the last several months warrant a 30 percent rating.  Migraine headaches with very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent rating.  As to the term "productive of economic inadaptability," such term could have either the meaning of "producing" or "capable of producing" economic inadaptability.  Pierce v. Principi, 18 Vet. App. 440, 445 (2004).  Diagnostic Code 8100 (2013).  "Prostration" is defined as "extreme exhaustion or powerlessness."  See Dorland's Illustrated Medical Dictionary, (32nd Ed. 2012).

Turning to the evidence of record, the Veteran was first afforded a VA examination in July 2008.  At that time, he reported headache attacks once per week, both migraine and low-level.  The migraine attacks were described as flare-ups.  Migraine headaches typically had a duration of two days.  During such an attack, the Veteran indicated that he is forced to lie down in a dark room and use an ice pack.  He also indicated that he was unable to work during a migraine attack.  These attacks were generally triggered by going outside during hot weather and extreme physical exertion.  The Veteran reported that he was able to work during low-level headache attacks.  

The Veteran was next afforded a VA examination in February 2012.  At that time, he was taking headache medication, and symptoms included pulsating pain on both sides of the head that worsened with physical activity.  He also noted nausea and dizziness during attacks.  Characteristic prostrating attacks were reported once per month.  Non-migraine attacks were also noted, at a rate of less than one every two months.  The Veteran reported time lost from work as a result of prostrating attacks.  

As such, prior to February 23, 2012, the evidence of record fails to demonstrate that the Veteran suffered from characteristic prostrating migraine attacks which occurred once per month over the prior several months.  While weekly headaches were reported, it was noted that some attacks were low-level in nature.  During those attacks, as stated, the Veteran was able to work and perform other activities at a normal level.  As prostrating attacks were not noted to occur once per month or more, a higher evaluation of 30 percent is not warranted for this period.

From February 23, 2012, the Veteran's headache disability is properly-rated at 30 percent disabling.  During his February 2012 VA examination, he reported prostrating attacks which occurred once per month.  As there was no indication of very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability, a higher evaluation of 50 percent is not warranted.  Again, it is important for the Veteran to understand that without taking into consideration his statements the current evaluations could not be justified and that it is his own statements, at some points, that supports this decision. 

Additional Considerations

In reaching the above conclusions, the Board has not overlooked the Veteran's statements regarding the severity of his service-connected disabilities.  In this regard, the Veteran is competent to report on factual matters of which he has first-hand knowledge, such as experiencing back pain and severe headaches.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, while the Board may consider the Veteran's subjective statements regarding the severity of his disabilities, and has in this case, the Board notes that with respect to the Rating Schedule, the criteria set forth therein generally require medical expertise which the Veteran has not been shown to have and the types of findings are not readily observable by a layperson, and that objective medical findings and opinions provided by the VA examiners are afforded the greater probative weight.  The probative value of medical evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the Board as adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Here, the Board has determined that the findings and opinions provided by the VA examiners of record should be afforded the greater probative weight.  See Guerrieri.  Again, without taking into consideration the Veteran's statements, the current findings could not be justified. 

The Board has further considered whether either increased rating claim above warrants referral for consideration of an extraschedular rating per 38 C.F.R.             § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.   First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are not inadequate, the analysis does not need to proceed any further.

After comparing the manifestations and reported impairment of function of the Veteran's low back, as well as his headache symptoms, the Board finds that symptoms (and functional impairment) for these disabilities are more than encompassed by the currently-assigned schedular ratings.  In fact, the present  assignment of a 20 percent rating for the Veteran's back disability is only accomplished following a liberal view of the available evidence.  As such, the schedular criteria are not inadequate for either claim, and referral for consideration of extraschedular rating is not necessary.  See Thun.  Importantly, the Board further notes that the Veteran has not claimed, nor does the record so indicate, entitlement to total disability based upon individual employability (TDIU).

The Board recognizes the doctrine of resolving reasonable doubt in favor of the Veteran, and as such grants a rating of 10 percent, but no higher, for lumbar strain prior to September 25, 2009.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102 , Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As to his other staged ratings, the evidence is not so evenly-balanced and does not support higher evaluations, and as such the doctrine is not for application in those instances.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2013). 

Upon receipt of a complete or substantially-complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b) ; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  An RO letter dated in April 2008 informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b) , as stated above.  As such, the VCAA duty to notify was satisfied.

Where, as here, service connection has been granted for each disability and the initial disability rating has been assigned, the claims of service connection have been more than substantiated, the claims have been proven, thereby rendering 38 U.S.C.A. § 5103(a)  notice no longer required because the purpose that the notice was intended to serve has been fulfilled.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal. 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159(c).  The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's service treatment records and VA treatment records.  The Veteran also submitted statements in support of his claims.  The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

The Veteran was most recently afforded a VA medical examination in February 2012.  The examiner, a medical professional, reviewed the Veteran's records, obtained an accurate history, listened to the Veteran's assertions, and performed appropriate tests in accordance with the rating criteria for the claim on appeal.  The examiner provided the Board with sufficient information to rate his disability.  Importantly, there is no evidence to indicate that the Veteran's symptoms have worsened since 2012, or that the examination conducted was in any way inadequate.  Therefore, the Board finds that the examination of record is adequate and contains sufficient information to decide the issue on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143   
	
ORDER

Entitlement to an initial evaluation of 10 percent for a lumbar spine disability, but no higher, prior to September 25, 2009, is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to an initial evaluation in excess of 10 percent for a lumbar spine disability from September 25, 2009, through February 22, 2012, is denied.

Entitlement to an initial evaluation in excess of 20 percent for a lumbar spine disability from February 23, 2012, is denied.

Entitlement to an initial evaluation in excess of 10 percent for migraine headaches prior to February 23, 2012, is denied.

Entitlement to an initial evaluation in excess of 30 percent for migraine headaches from February 23, 2012, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


